Citation Nr: 0606238	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service connected 
diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied an application 
to reopen the veteran's claim for service connection for 
heart disease.

The application came before the Board in October 2004 and the 
Board found that the veteran had presented new and material 
evidence to reopen the claim.  It remanded the claim so that 
the RO could obtain outpatient treatment records, and 
schedule the veteran for a VA examination.  

The Board also remanded a claim for service connection for 
peripheral neuropathy of the lower extremities, to include as 
secondary to service-connected diabetes.  The RO issued an 
August 2005 rating decision in which it granted service 
connection with a 10 percent evaluation assigned to each 
lower extremity.  The veteran filed an October 2005 notice of 
disagreement in which he disagreed with the assigned ratings.  
Since the veteran has filed a timely notice of disagreement, 
the Board must remand this issue so that the RO can send the 
veteran a statement of the case, and to give him an 
opportunity to perfect an appeal of the issue by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).      
    



FINDINGS OF FACT

The medical evidence shows that it is at least as likely as 
not the veteran's coronary artery disease either began during 
service was cased by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for coronary artery disease as secondary to service connected 
diabetes.  Therefore, no further development is needed.  

Factual Background

As noted in the introduction, the Board remanded the 
veteran's claim for a VA examination and opinion.  He 
underwent a VA examination in May 2005.  The clinician noted 
that the veteran had a history of diabetes for the past 
twelve years.  The veteran reported that he was hospitalized 
in 1984 (during the veteran's approximately 10 years of 
active service) for a myocardial infarction.  The clinician 
noted that although no such records are found in the claims 
file, his electrocardiogram does show an old septal infarct 
that has been documented on several electrocardiograms.  The 
veteran reported that after being released from the hospital, 
he was deployed to Korea and was given an assignment 
requiring little physical labor.  He did well with the 
assignment, but began having recurring chest pain that 
persisted for several years.  In December 1996, the veteran 
underwent a coronary angiogram which indicated a 50-60 
percent left main coronary artery stenosis with minimal 
disease in the circumflex and in the left anterior 
descending.  He also had a small right coronary artery that 
did not have significant disease.  He underwent another 
angiogram in January 1997.  His triglycerides were 
significantly over 200 in the range of 400-450 mg%.  He has 
been treated medically on metoprolol and nitroglycerin since 
then.  The veteran reported a previous history of tobacco 
abuse and pulmonary emphysema.  However, he indicated that he 
has curtailed his smoking to an occasional cigar.  He 
complained of chest pain, shortness of breath, and constant 
fatigue.  He has angina with exertion and occasionally at 
rest.  He had catherizations in 1996, 1997, 1999 and was told 
that he has 30 to 40 percent lesions in his left main 
coronary artery.  

The clinician noted that the veteran was exposed to Agent 
Orange and that he developed diabetes mellitus following his 
tour of duty.  It was reported the veteran first presented 
with hypertriglyceridemia in the early 1980s, but that it was 
not medically addressed.  The clinician further noted that 
the veteran's was diagnosed with diabetes mellitus 
approximately 12-13 years ago and that the 
hypertriglyceridemia became the indicator of the metabolic 
syndrome in the early appearance of diabetes mellitus as non-
insulin or insulin dependent.    

After a thorough examination of the veteran, the clinician 
diagnosed  arteriosclerotic heart disease with probable 
myocardial infarction in 1984.  He acknowledged that the 1984 
hospitalization is not documented in the claims file.  He 
noted that the veteran's electrocardiogram shows an old 
septal infarct that has been documented on several 
electrocardiograms.  The clinician then noted that there is a 
positive correlation between Agent Orange exposure and the 
onset of diabetes mellitus (for which the veteran is already 
service connected) that is frequently preceded by 
hypertriglyceridemia before the diagnosis of diabetes 
mellitus is made.  He stated that the hypertriglyceridemia, 
low HDL, and elevated LDL in the veteran's past are definite 
causes of coronary artery disease.  He further opined that 
"as a result of his hypertriglyceridemia, diabetes mellitus, 
resulting from exposure to Agent Orange, and his previous 
tobacco abuse were all instrumental in creation of his 
coronary artery disease.  There is positive correlation 
between these factors and the development of his coronary 
artery disease."  

The RO issued a rating decision in August 2005 in which it 
deferred the issue of entitlement to service connection for 
coronary heart disease for review and clarification of the 
May 2005 examination.  It sought clarification of the 
clinician's statement that the veteran had been diagnosed 
with diabetes 12 to 13 years ago.  The RO noted that the 
statement contradicted the veteran's 2002 statement that he 
was diagnosed with diabetes in 1999 (which would post date 
the 1996 diagnosis of a heart condition).  The RO also 
inquired as to whether the hypertriglyceridemia, which was 
diagnosed in the early 1980s, caused the diabetes mellitus 
and/or the veteran's heart condition.  The RO apparently 
intended to send the request for clarification to the May 
2005 clinician (Dr. A.E.P.).  However, the subsequent opinion 
was rendered by a different VA clinician (Dr. G.A.S.).

Dr. G.A.S.'s September 2005 opinion states that careful 
review of the claims file reveals that a formal diagnosis of 
diabetes mellitus was not made until 2000 (established by two 
separate fasting blood sugars above 126).  Heart disease was 
manifested in 1996, when the veteran underwent cardiac 
evaluation for chest pain.  His subsequent cardiac history 
has been that of overall stability, with medical management 
and adjustments as needed.  Dr. G.A.S. opined that "based on 
the chronology of findings in the records," the veteran's 
coronary artery disease did in fact manifest prior to the 
onset of diabetes.  He opined that the veteran's coronary 
artery disease "is therefore not to be considered 
significantly caused by the diabetes.  As for the 
manifestation of hypertriglyceridemia, it is true that this 
condition was present in the years prior to the onset of both 
the heart disease and the diabetes, but this condition does 
not correlate consistently with the onset of diabetes, and it 
is felt to be an independent condition, not the etiological 
cause of diabetes, nor a specific marker for or harbinger of 
diabetes." 

The RO issued a September 2005 Supplemental Statement of the 
Case in which it denied the veteran's claim for service 
connection for coronary artery disease.  It found that due to 
the inconsistency in the May 2005 examination report 
regarding the onset of diabetes mellitus, "no weight can be 
given to this examination."  The RO denied the veteran's 
claim on the basis of the September 2005 VA opinion.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  
 
Certain chronic disabilities, to include cardiovascular 
disease and arteriosclerosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board remanded this claim in October 2004 for the express 
purpose of obtaining a VA medical opinion as to whether the 
veteran's coronary artery disease was either caused or 
aggravated by his service connected diabetes mellitus.  
Following a detailed history, clinical examination and a 
review of the medical literature, which was cited in the 
examination report, the physician opined that the veteran's 
hypertriglyceridemia, diabetes mellitus, and previous tobacco 
abuse were all instrumental in the creation of his coronary 
artery disease.  

The Board recognizes that the May 2005 clinician erred in his 
statements regarding the diagnosis date of diabetes mellitus.  
However, he noted that the veteran first presented with 
hypertriglyceridemia in the early 1980s, and that the 
hypertriglyceridemia became the indicator of the metabolic 
syndrome in the early appearance of diabetes mellitus as non-
insulin or insulin dependent.  He further noted that the 
onset of diabetes mellitus is frequently preceded by 
hypertriglyceridemia before the formal diagnosis of diabetes 
mellitus is made; and that hypertriglyceridemia, low HDL, and 
elevated LDL in the veteran's past are definite causes of 
coronary artery disease.  The clinician's examination report 
at least suggests that the veteran suffered from the symptoms 
of diabetes mellitus before it was formally diagnosed.    

The RO based its denial on the September 2005 VA opinion.  
However, the Board finds that the May 2005 supportive opinion 
was at least of equal weight.  It is pertinent to note that 
the latter opinion cited by the RO in its denial included the 
statement that the veteran's coronary artery disease is "not 
to be considered significantly caused by the diabetes", 
which appears to leave some room for partial causation.  
Morevover, even if the veteran's coronary artery disease 
preceded his diabetes, the clinician failed to fully address 
the question of whether the veteran's diabetes has in any way 
aggravated his coronary artery disease. 38 C.F.R. § 3.310(a); 
Allen, supra.  Furthermore, the opinion failed to provide a 
rationale for his opinion (contrary to the May 2005 
clinician's opinion) that the veteran's hypertriglyceridemia 
is an independent condition not associated with the veteran's 
diabetes.  Further, while it is not imperative that a medical 
opinion be rendered in conjunction with an examination, the 
Board notes that the September 2005 clinician did not conduct 
an examination of the veteran or take a medical history from 
him.  For there resons, the supportive opinion is at least of 
equal probabtive value when compared with the latter opinion 
that weighs against the claim for secondary service 
connection.

There is also medical evidence that supprts the veteran's 
claim on a direct incurrence basis, albeit considerably 
weakened by the absence of service medical evidence of 
relevant abnormal findings.  Specifically, after a thorough 
examination of the veteran, the May 2005 VA physician 
diagnosed  arteriosclerotic heart disease with probable 
myocardial infarction in 1984, which was during service.  
While the clinician  acknowledged that the 1984 
hospitalization is not documented in the claims file, he 
noted that the veteran's electrocardiogram shows an old 
septal infarct that has been documented on several 
electrocardiograms.  (Emphasis added.)  

The Board finds that the veteran obtained a positive nexus 
opinion from a VA clinician after a thorough examination.  
Though the opinion contained a discrepancy, there is 
sufficient evidence to support the opinion; and the 
subsequent September 2005 has not adequately refuted it.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's coronary artery disease began during 
service or was caused by his service connected diabetes 
mellitus.  With application of the doctrine of reasonable 
doubt, service connection for coronary artery disease is 
warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.310.  

                                                           
ORDER

Entitlement to service connection for coronary artery disease 
is granted.  


REMAND

As noted in the introduction, by an August 2005 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the lower extremities.  The veteran thereafter 
submitted a timely Notice of Disagreement with the ratings 
assigned in that determination.  Because a Statement of the 
Case has not yet been issued, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to ratings in excess of 10 
percent for peripheral neuropathy of the 
right and left lower extremities.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b) (2005).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


